EXAMINER’S COMMENTS
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 13 June 2022 has been entered in full.  Claims 1-33 are canceled.  Claims 34-49 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claims 40 and 47 for informalities as set forth at p. 3 of the previous Office action (mailed 16 February 2022) is withdrawn in view of the amended claims correcting said informalities (received 13 June 2022).
	The rejection of claims 34-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,457,733 in view of Andreev et al. as set forth at pp. 4-7 of the previous Office action (mailed 16 February 2022) is withdrawn in view of the amended claims (received 13 June 2022).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The nonstatutory double patenting rejection of record could be withdrawn since the instant claims removed allergic asthma from the list of respiratory inflammatory disorders to be treated.  It is noted that the remaining respiratory disorders are not obvious in view of the disorders recited in the patented claims.  For example, none of the instantly recited respiratory inflammatory disorders were known in the prior art to be necessarily associated with immunosuppression as recited in the patented claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
22 June 2022